Title: To George Washington from Charles Stewart, 27 April 1779
From: Stewart, Charles
To: Washington, George



Sir
Philadelphia April 27. 1779.

Your Excellency’s Instructions of the 21st Instant I receiv’d Yesterday and for Answer beg leave to inform you that being desirous to know the state of the Stores in my Department on the first of this Month and to have if possible regular Monthly Returns in future from the respective Deputy-Commissaries-General to enable me at all times to furnish Your Excellency with Accurate Monthly Returns of the Provisions and Stores on hand in my Department; I wrote on the 7th Instant Circular Letters to the several Deputy-Commissaries-General for the Northern, Eastern, Southern and Middle Departments and sent Expresses to each, the Return for the Middle Department I receiv’d and gave to Col. Tilghman but as it was not so particular as I could wish, I have had another made out and now inclose it—describing the several Posts and Magazines and the Quantity of Stores and Provisions at each, this I hope will fully Answer your Excellency’s expectations as to the Stores in Jersey, Pennsylvania, Delaware and Maryland—I daily expect the like from the other Districts and shall on Receipt forward or deliver them to Your Excellency. Mr Blair Assist. Commissary at the Magazine at Camp had omitted making a Weekly Return of the Stores Issued and on hand at Camp, I heard of it from one of Your Excellency’s Aids, and from what I said on the subject have Assurances that nothing will prevent him from being quite regular in those Returns in future; and have wrote him how sensibly I feel on Account of the late Neglect, in not furnishing the Weekly returns. I have always been of Opinion that the daily Issues at Camp are high, but as I have not had an Opportunity of comparing the Provision Returns with the Returns of Musters, I could not in any instance ascertain the real difference—I propose however to collect all the Returns and Vouchers for the present or any Other Month Your Excellency may chuse, for the whole or any Division of the Army and have them compared with the Return of Musters. If any material difference Appears your Excellency will readily discern, and it may be traced properly. It is not easy to detect Improper Returns in the Staff. I proposed to Genl Greene that he should Appoint some one Person in Camp to sign the Provision Returns for all the Waggoners not annexed to particular Brigades and also for the Artificers, and that he would have a Muster-Roll of their Names and Numbers; he approved of it and no doubt will have it done as soon as possible—The Resolve of Congress of 10 June 1777 Section 24th points out whose Orders shall be proper Vouchers to the Issuing-Commissaries, but in many Instances Necessity compells them to Issue on the Return of Persons not specially mention’d therein Vizt Waggon-Masters Foragge-Masters, Superintendants of Artificers, Boat-men and various other branches in the Quarter-Master General Commissary of Military Stores, Muster-Master, Barrack-Master Hospital and Forrage Departments, Geographers &ca &ca. And in order to shew the Quantity of Provisions Issued to the Staff at Camp, I appointed a Commissary solely for the staff whose Issues include the Principal Quantity of Provisions and Stores deliver’d to those Appendages of the Army not particularly annexed to any Division or Brigade thereof the Orders and Vouchers of this kind for any Month or time Your Excellency may chuse, shall be made ready for Your Inspection. As to Women they are generally included in the Regimental Returns and I believe, it will only be possible to find out their Numbers by examining all the Returns of the Army in Camp for some given time.
I came to this place expecting to have had, the Accounts of Thomas Jones late D.C. Genl of Issues for the Middle Department settled, but he has had an unfortunate fall from his Horse, broke his Collar-bone, and is ill. I shall leave this City on to morrow and hope by the time I get to Head-Quarters the Returns from Albany, from the Eastern and from the Southern Departments will be come and that Your Excellency will by this means have a perfect knowledge of the Provisions & Stores In my Department, but I beg leave to suggest to Your Excellency that unless you have a Return from the Commissary of Purchases of the Provisions and Stores on hand and not deld to the Issuing Department; it will be impossible to ascertain the Quantity appertaining to the public at any time, for I suppose great Quantities of Provisions are yet in the hands of the Assist. Purchasers in the different States, the Necessity of having Monthly Returns is so apparent, that I have wrote the Deputy Commissaries-General in my Department, that no excuse can or will be admitted, and I flatter myself I shall receive them in future regularly and shall loose no time in laying them before Your Excellency. I am with due Respect Your Excellencys Most Obedient Humble Servant
Chas StewartCommy Genl of Issues